                                                                                            1   DIANA S. EBRON, ESQ.
                                                                                                Nevada Bar No. 10580
                                                                                            2   E-Mail: diana@kgelegal.com
                                                                                                JACQUELINE A. GILBERT, ESQ.
                                                                                            3   Nevada Bar No. 10593
                                                                                                E-Mail: jackie@kgelegal.com
                                                                                            4   KAREN L. HANKS, ESQ.
                                                                                                Nevada Bar No. 9578
                                                                                            5   E-Mail: karen@kgelegal.com
                                                                                                KIM GILBERT EBRON
                                                                                            6   7625 Dean Martin Drive, Suite 110
                                                                                                Las Vegas, Nevada 89139-5974
                                                                                            7   Telephone: (702) 485-3300
                                                                                                Facsimile: (702) 485-3301
                                                                                            8   Attorney for Defendant,
                                                                                                SFR Investments Pool 1, LLC
                                                                                            9
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                           10
                                                                                                                                     DISTRICT OF NEVADA
                                                                                           11

                                                                                           12   DEUTSCHE BANK NATIONAL TRUST                       Case No.: 2:18-cv-01546-RFB-NJK
                   7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                COMPANY AS TRUSTEE FOR GSAA
KIMGILBERT EBRON




                                                                                           13   HOME EQUITY TRUST 2006-16 ASSET-                      _
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                BACKED CERTIFICATES SERIES 2006-16,                   SUPPLEMENTAL ORDER GRANTING
                                                                                           14                                                               MOTION TO DISMISS
                                                                                                                       Plaintiff,
                                                                                           15
                                                                                                vs.
                                                                                           16
                                                                                                SFR INVESTMENTS POOL 1, LLC,
                                                                                           17   inclusive, and DOE CORPORATIONS I-X,
                                                                                                inclusive,
                                                                                           18
                                                                                                                       Defendants.
                                                                                           19

                                                                                           20
                                                                                                       Before the Court came SFR Investments Poo1, LLC’s motion to dismiss Plaintiff’s
                                                                                           21
                                                                                                complaint [ECF No. 16]. Having considered Plaintiff’s Response [ECF No. 17] and SFR’s Reply
                                                                                           22
                                                                                                [ECF No. 18], and for all the reasons stated on the record, the rules as follows:
                                                                                           23
                                                                                                       IT IS HEREBY ORDERED that SFR’s Motion to Dismiss is GRANTED. All claims are
                                                                                           24
                                                                                                dismissed with prejudice as time barred. Plaintiff, its successors or assigns, have no enforceable
                                                                                           25
                                                                                                lien, interest or property right in the real property located at 6068 Aripeka Street, Henderson,
                                                                                           26
                                                                                                Nevada 89011; Parcel No. 161-35-213-162. The Court further finds that there is no basis to
                                                                                           27
                                                                                                support the lis pendens in this case as Plaintiff has no existing interest in the Property. The lis
                                                                                           28

                                                                                                                                                -1-
                                                                                            1   pendens recorded against the Property in the Official Records of the Clark County Recorder as

                                                                                            2   Instrument No. 201808310000728 shall therefore be expunged

                                                                                            3

                                                                                            4
                                                                                                                                                  __________________________________
                                                                                            5                                                     RICHARD F. BOULWARE, II
                                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                                            6

                                                                                            7   Submitted by:                                     DATED: December 5, 2019.

                                                                                            8   Kim Gilbert Ebron
                                                                                            9   /s/ Karen L. Hanks
                                                                                                Karen L. Hanks, Esq.
                                                                                           10   Email: karen@kgelegal.com
                                                                                                Nevada Bar No. 9578
                                                                                           11   7625 Dean Martin Drive, Ste 110
                                                                                                Las Vegas, Nevada 89139
                                                                                           12   Attorneys for SFR Investments Pool 1, LLC
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                Approved as to Form and Content:
                                                                                           14
                                                                                                Akerman LLP
                                                                                           15
                                                                                                Refused to sign
                                                                                           16   Jared Sechrist, Esq.
                                                                                                Nevada Bar No. 10439
                                                                                           17   1635 Village Center Circle, Ste 200
                                                                                                Las Vegas, Nevada 89134
                                                                                           18   Attorneys for Deutsche Bank National Trust Company
                                                                                                as Trustee for GSAA Home Equity Trust 2006-16 Asset-Backed Certificates Series 2006-16
                                                                                           19

                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26
                                                                                           27

                                                                                           28

                                                                                                                                            -2-
                                                                                            1

                                                                                            2

                                                                                            3

                                                                                            4

                                                                                            5

                                                                                            6

                                                                                            7                                  CERTIFICATE OF SERVICE
                                                                                            8          I hereby certify that on the 21st day of September, 2018, pursuant to FRCP 5(b)(2)(E),

                                                                                            9   I caused service of a true and correct copy of the foregoing SFR INVESTMENTS POOL 1,

                                                                                           10   LLC’S DEMAND FOR SECURITY OF COSTS PURSUANT TO NRS 18.130(1) to be

                                                                                           11   made electronically via the U.S. District Court's Case Management/Electronic Case Files

                                                                                           12   (CM/ECF) system upon the following parties at the e-mail addresses listed below:
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13   Karen A. Whelan, Esq.
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                Melanie D. Morgan, Esq.
                                                                                           14   Akerman LLP
                                                                                                1635 Village Center Circle, Suite 200
                                                                                           15   Las Vegas, Nevada 89134-6375
                                                                                                E-Mail: karen.whelan@akerman.com
                                                                                           16           melanie.morgan@akerman.com
                                                                                                Attorney for Plaintiff,
                                                                                           17   Deutsche Bank National Trust Company as Trustee for GSAA Home Equity Trust 2006-16 Asset-
                                                                                                Backed Certificates Series 2006-16
                                                                                           18

                                                                                           19

                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26
                                                                                           27

                                                                                           28

                                                                                                                                             -3-
